Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Detailed Action
Applicant amended claims 1 and 3 and presented claims 1, 3-22 and 24-31 for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 13, 15-22, 24, 27-28 and 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen et al., Pub. No.: US 2011/0185234 (Cohen), in view of Flores et al., Patent No.: US 9,383,900 (Flores).

Claim 1.	Cohen teaches:
A user interface system, comprising:
an extraction engine in communication with a managed infrastructure, the extraction engine in operation receiving messages from the managed infrastructure and produces events that relate to the managed infrastructure and converts the events into words and subsets used to group the events into clusters that relate to failures or errors in the managed infrastructure, including managed infrastructure physical hardware, the managed infrastructure supporting the flow and processing of information; (¶¶ 23-26, 28-29, 36-37, events are extracted form logs, the logs comprising messages with timestamp and textual narratives describing the events to be mapped to a cluster; software and hardware components/managed infrastructure automatically generate events)
a signalizer engine that includes one or more of an NMF engine, a k-means clustering engine and a topology proximity engine, the signalizer engine determining one or more common steps from events and produces clusters relating to events, (¶¶ 24, 37-38, 46, a k mean clustering is used for clustering messages/events of “actions, warnings or errors during their operation”; ¶ 47, “ each cluster represents a prototypical feature message (“actions, warnings or errors during their operation”) according to a representative message)
the signalizer engine determining one or more common characteristics of events and producing clusters of events relating to the failure or errors in the managed infrastructure, (¶¶ 24, 38, 45, 46, 51 each cluster is a group of similar messages/events relating to “actions, warnings or errors during their operation” as illustrated in fig. 6)
where membership in a cluster indicates a common factor of the events that is a failure or an actionable problem in the physical hardware managed infrastructure directed to supporting the flow and processing of information; and (¶¶ 24, 38, 45, 46, 51 each cluster is a group of similar messages/events relating to “actions, warnings or errors during their operation”/common factors as illustrated in fig. 6)
a situation room coupled including a user interface (UI) and a data system configured to provide managed infrastructure data to the UI, the UI configured to display situations from the clustered events, a data bus web server coupled to the (UI), the (UI) configured to display situations associated with the managed infrastructure. (¶ 116, 128-129, a user interface for event visualization is a situation room for visualizing events associated with the managed infrastructure that  generated the events; ¶ 30, user interface is connected to other computer system through network interface 330 indicates that a data bus web server coupled to the user interface for visualization of the events generated by networked servers)
Cohen did not specifically disclose the user interface as an interactive user interface.
Flores teaches a user interface/dashboard as an interactive user interface which is utilized for managing views, events and states associated with an enterprise operational environment: col. 1, ll. 44-59; col. 2, ll. 2-6,  col. 4, ll. 22-39, “an operations team 152 and/or an architect 154 can interact with dashboard 120 to manage views 140, patterns 142, and/or states 144 associated with operational environment 122”; col. 6, ll. 1-38, “Interface 210 can include…a selection pane 214, a graph 216, an event board 220… graph 216 can permit nodes associated with events (e.g., notification 222) to be dynamically highlighted… graph 216 can permit selection of critical nodes… interface 210 can present architectural event notifications 222 occurring within the operational environment… as operational environment and/or model changes, event notifications can be generated and presented within board 220. Notifications 222 can include non-compliance notifications, error notifications, conflict notifications, and the like…Interface 210 can include one or more user interactive elements including, but not limited to, a pull down menu, a textbox, a text area, and like. Interface 210 can be accessible via a context menu, a pull down menu, and the like”; col. 6, l. 63-col. 7, l. 18.
Cohen provides a user interface for “visualizing error messages occurring at the time of associated system errors, which were found to be associated with the performance degradation” (¶ 116); therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing an interactive user interface because doing so would further increase usability of Cohen by providing for selection of events to be viewed by a user. 
Claim 2.	(Cancelled)
Claim 3.	The system of claim 1, wherein the at least one extraction engine includes a signalizer engine. (Cohen, ¶¶ 24, 37, using a k mean clustering for clustering extracted events indicates that the extraction engine includes a signalizer (see Spec., ¶ 63 for interpretation); ¶ 47, “ each cluster represents a prototypical feature message (“actions, warnings or errors during their operation”) according to a representative message”)
Claim 4.	The system of claim 1, wherein the at least one extraction engine in operation receives messages from the managed infrastructure. (Cohen, ¶¶ 24 and 28, the received event messages are the events generated by managed software or hardware/infrastructure)
Claim 5.	The system of claim 1, wherein the at least one extraction engine in operation produces events that relate to the managed infrastructure. (Cohen, ¶ 37, event messages are processed for discovering/producing events) 
Claim 6.    The system of claim 1, wherein the events are converted into words and subsets used to group the events into clusters that relate to failures or errors in the managed infrastructure. (Cohen, fig. 6 and ¶ 47, events are clustered based on particular words indicating error/failure types in the event message)
Claim 7.    The system of claim 1, wherein the at least one extraction engine includes one or more of a Non-negative Matrix Factorization NMF engine, a k-means clustering engine and a topology proximity engine. (Cohen, ¶¶ 24, 37, a k mean clustering is used for clustering messages/events of “actions, warnings or errors during their operation”; ¶ 47, “each cluster represents a prototypical feature message (“actions, warnings or errors during their operation”) according to a representative message”)
Claim 8.	The system of claim 1, wherein the at least one extraction engine is configured to determine one or more common characteristics of events and produces clusters relating to events. (Cohen, ¶¶ 38-40, similarities/common characteristics are identified in messages/events for clustering)
Claim 9.	The system of claim 1, wherein the at least one extraction engine includes first, second and third engines. (Cohen, fig. 4 illustrates multiple modules/engines)
Claim 10.    The system of claim 9, wherein the third engine assigns a graph coordinate to the event. (Cohen, ¶ 116, a graph coordinate is assigned to events for visualization)
Claim 13.	The system of claim 1, wherein the at least one extraction engine includes or is coupled to a k-means clustering engine that user graph coordinates to generate one or more clusters that brings together events with similar characteristics. (Cohen, ¶¶ 24, 37, wherein a k mean clustering is used for clustering events of “actions, warnings or errors during their operation”; ¶ 116, a graph coordinate is assigned to events for being visualized as cluster of events)
Claim 15.	The system of claim 1, wherein the clusters are assigned a start and an end time. (Cohen, ¶ 54, cluster splitting is performed periodically according to a fixed time period, i.e. have a start and end time)
Claim 16.	The system of claim 1, wherein the managed infrastructure is from a business organization. (Cohen, ¶ 69, event logs are enterprise business application logs)
Claim 17.	The system of claim 1, wherein the managed infrastructure includes, computers, network devices, appliances, mobile devices, text or numerical values from which those text or numerical values indicate a state of any hardware or software component of the managed infrastructure. (Cohen, figs. 1a and 2, the environment producing events as text or numerical values includes network of computers)
Claim 18.	The system of claim 1, wherein the managed infrastructure generates data that include attributes selected from at least one of, time, source a description of the event, textural or numerical values from which those text or numerical values indicate a state of any hardware or software component of the managed infrastructure. (Cohen, ¶ 25, 36, fig. 1a, each event includes time and numbers, words or/and symbols)
Claim 19.	The system of claim 1, wherein the bus is a publication message bus. (Cohen, ¶ 29, fig. 3, data bus 304 is a publication message bus)
Claim 20.    The system of claim 1, further comprising: a data bus web server coupled to one or more user interfaces. (Cohen, ¶ 30, user interface is connected to other computer system through network interface 330)
Claim 21.    The system of claim 1, wherein a plurality of link access modules are in communication with the bus. (Cohen, fig. 3, ¶ 30, communication with other computer system is through bus 304 and network interface 330)
Claim 22.	The system of claim 1, further comprising: a database. (Cohen, 47, any appropriate form of data structure such as database is used; template database)
Claim 23.	(Canceled)
Claim 24.    The system of claim 1, wherein the reformatted data is received at the bus. (Cohen, ¶ 29, fig. 3, data bus 304 is used for sending/receiving data)
Claim 27.	The system of claim 1, further comprising: 
an entropy database that in operation normalizes entropy for events. (Cohen, ¶¶ 45, 55-59, 65 wherein generated forest of cluster tree is an entropy database in which the branches of the tree represents normalized splits based on the entropy criterion)
Claim 28.	The system of claim 27, wherein normalized entropy for events is mapped to a common, 0.0 and a non-common 1.0. (Cohen, ¶ 86, mapping event messages with XOR operator generates values 0 for common and 1 for non-common element)
Claim 30.	The system of claim 1, wherein the alerts are run in parallel with activities of the at least one extraction engine. (Cohen, ¶ 44, new clusters/alerts are produced as data is extracted and analyzed online)
Claim 31.	The system of claim 1, wherein the alerts are passed to the at least one engine. (Cohen, ¶¶ 32, 49, log file containing alerts are passed to log analyzer, analytics and clustering engines)

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen and Flores as applied to claim 1 above in view of Anerousis et al., Pub. No.: US 2014/0244816 (Anerousis).

Claim 11.	The combination of Cohsen  and Flores taught the system of claim 1 wherein a subset of attributes is extracted for each event and turned into a vector (Cohen, ¶ 36, message text in events are represented as vector); it did not teach an optional subset of attributes.
Anerousis teaches an optional subset of attributes in ¶ 48, wherein optional attributes for events including ticket ID and system ID and storing them in a row of the database, i.e. storing them in a vector)
The applied references process event data; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing an optional subset of attributes because doing so would increase usability of the combination of Cohen and Flores by allowing for selecting optional event related attributes for processing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen and Flores as applied to claims 1 and 9-10 above in view of Gill et al., 2012/0216243 (Gill).

Claim 12.	The combination of Cohen and Flores disclosed the system of claim 10. The combination does not explicitly disclose wherein the third engine inputs a list of devices and a list [of] connections between components or nodes in the managed infrastructure.
Gill discloses wherein the third engine inputs a list of devices and a list [of] connections between components or nodes in the managed infrastructure. (Fig. 2, discloses physical access and control systems and SCADA).
The applied references are in the same field of endeavor, event processing for anomaly detection. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing of the third engine inputs a list of devices and a list a connections between components or nodes in the managed infrastructure because doing so would allow for monitoring physical connections and provide for efficient monitoring of physical nodes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen and Flores as applied to claim 1 above in view of Ding et al., Pub. No.: US 2011/0276682 (Ding).

Claim 14.	The combination of Cohen and Flores disclosed the system of claim 1. The combination does not explicitly disclose wherein the at least one engine includes or is coupled to an NMF engine that first extracts clusters that have greater importance.
Ding discloses wherein the at least one engine includes or is coupled to an NMF engine that first extracts clusters that have greater importance (¶¶ 35-37, disclosing the use of NMF in detecting events and application dependencies from those events).
The applied references are in the same field of endeavor, event processing for anomaly detection. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the at least one engine includes or is coupled to an NMF engine that first extracts clusters that have greater importance because doing so would allow events scoring and clustering based on NMF which is a global decomposition method and can discover or extract latent patterns for semantic interpretation.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen and Flores as applied to claim 1 above in view of Bhamidipati et al., US Pub. No.: 2012/0150860 (Bhamidipati).

Claim 25.	The combination of Cohen and Flores taught the system of claim 1. The combination did not explicitly disclose using Shannon Entropy in the context of wherein a dictionary is generated with word and subtexts using Shannon Entropy, -1n(1/NGen) and normalizes the words and subtexts.
Bhamidipati discloses wherein a dictionary is generated with word and subtexts using Shannon Entropy, -1n(1/NGen) and normalizes the words and subtexts (¶ 38, Shannon's entropy is used for clustering answers).
Cohen ¶¶ 20, 47, 57, generates a dictionary by using an adaptive algorithm and splitting clusters based on the entropy of word positions in the event messages; therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein a dictionary is generated with word and subtexts using Shannon Entropy, -ln(l/NGen) and normalizes the words and subtexts because doing so would provide for an alternative that uses Shannon Entropy for achieving the same predicable result for generating a dictionary of word and subtext. 

Claim 26.	The system of claim 25, wherein normalized words and subtexts are mapped from a common 0.0 to a non-common 1.0. (Cohen, ¶ 86, mapping event messages with XOR operator generates values 0 for common and 1 for non-common element)

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen and Flores as applied to claim 1 above in view of Ehrlich et al., US Pub. No.:  2012/0117254 (Ehrlich).

Claim 29.	The combination of Cohen and Flores taught the system of claim 1. The combination did not explicitly disclose wherein entropy is assigned to the alerts. Ehrlich discloses wherein entropy is assigned to the alerts (Fig. 2, alerts are generated based on deviation from entropy scores).
Cohen ¶¶ 20, 47, 57, generates a dictionary by using an adaptive algorithm and splitting clusters based on the entropy of word positions in the event messages and generates various alerts (Cohen, ¶ 24, 128; Flores, col. 6, ll. 26-38); therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein entropy is assigned to the alerts because doing so would further increase usability of the applied references by explicitly generating alert based on deviation from entropy threshold/ scores)

Response to Amendment and Arguments
In view of the approved terminal disclaimer, the double patenting rejection is withdrawn
In view of the amendments, claim objections are withdrawn.
Applicant’s arguments with respect to amended claims have been fully considered but are not persuasive for the following reason.
With respect to claim 1, Applicant argues, “[n]one of the cited references, singularly or in combination, provide the preceding”. Remarks, 8. However, Applicant did not present any specific argument to be addressed. In the amended claim 1, the term dashboard is replaced with an interactive interface which is another term for the dashboard. Flores, col. 4, ll. 22-39 was cited in previous office action for teaching an interactive dashboard: “an operations team 152 and/or an architect 154 can interact with dashboard 120 to manage views 140, patterns 142, and/or states 144 associated with operational environment 122”; and the same reference is relied on for disclosing an interactive user interface: col. 6, ll. 1-38, “Interface 210 can include…a selection pane 214, a graph 216, an event board 220… graph 216 can permit nodes associated with events (e.g., notification 222) to be dynamically highlighted… graph 216 can permit selection of critical nodes… interface 210 can present architectural event notifications 222 occurring within the operational environment… as operational environment and/or model changes, event notifications can be generated and presented within board 220. Notifications 222 can include non-compliance notifications, error notifications, conflict notifications, and the like…Interface 210 can include one or more user interactive elements including, but not limited to, a pull down menu, a textbox, a text area, and like. Interface 210 can be accessible via a context menu, a pull down menu, and the like”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that the Applicant review these documents before submitting any amendments.
Barras, Pub. No.: US 2008/0126858:
¶ 27, “the invention enables systems and network administrators to see visually where events are occurring, along with their severity, in order to quickly isolate problems or recognize trends. Most preferably, devices that have the same kinds of events will be visually closer together, and this grouping changes dynamically over time as fault events and device statuses are updated. The present invention thereby converts the event data, typically stored, reported, and/or displayed as tabular data, into a visual display that virtually depicts the relationships between events for a device without requiring explicit knowledge of the underlying relationships of devices in the network. The visual display with navigation allows user to interact with the event information and identify other patterns in the data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159